PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wilkens et al.
Application No. 16/303,450
Filed: 20 Nov 2018
For: CROSS RUNNER CONNECTOR AND CROSS RUNNER CONNECTOR ARRANGEMENT FOR A SUSPENDED CEILING SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 23, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed August 17, 2021.  The issue fee was timely paid on November 17, 2021.   Accordingly, the application became abandoned on November 18, 2021.  A Notice of Abandonment was mailed on November 19, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Declaration under 37 CFR 1.63 for Inventor Thomas Nilsson, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for appropriate action in the normal course of business on the reply received November 23, 2021.

Telephone inquiries concerning this decision should be directed to Paralegal SpecialistSelena Hamilton at (571) 272-8825.



/LIANA S WALSH/Lead Paralegal Specialist, OPET